PER CURIAM.
The appellant was convicted of violating the provisions of Ration Order 5-C as amended, relating to gasoline ration stamps issued pursuant to the Second War Powers Act, 50 U.S.C. App. Sec. 633, 50 U.S.C.A.Appendix, § 633, fined, and sentenced to one year’s imprisonment. The appellant attacks the judgment upon various grounds, the principal contentions being that the court erred in refusing to grant a motion to supress all the evidence relating to appellant’s possession at the time of his *809arrest oí certain gasoline ration stamps, and that the court failed to charge upon the specific statute alleged to have been violated.
Each contention must be overruled. The offense charged was a misdemeanor under the statute, and was committed in the presence of the arresting officer. Hence the arrest was legal, and the facts as to the gasoline stamps taken from appellant’s possession were properly introduced in evidence. Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543, 39 A.L.R. 790.
As to the second contention, appellant’s counsel candidly admits that he did not request the court to charge the jury in the words or substance of the statute; that the court charged as he requested, and that he took no exception. The charge, taken as a whole, presents no reversible error.
, The judgment of the District Court is affirmed.